           Case 1:19-cr-00230-DAD-BAM Document 57 Filed 10/08/20 Page 1 of 1



 1   Kevin P. Rooney, #107554
     Of Counsel, HAMMERSCHMIDT LAW CORPORATION
 2   2445 Capitol Street, Suite 150
     Fresno, CA 93721
     Tel: (559) 233-5333
 3   Fax: (559) 233-4333
 4   Attorney for Defendant, KENNETH SHANE PATTERSON
 5

 6                      IN THE UNITED STATES DISTRICT COURT FOR THE
 7                               EASTERN DISTRICT OF CALIFORNIA
 8
                                                     )
 9   UNITED STATES OF AMERICA,                       )    Case No.: 1:19 CR 230 DAD/BAM
                                                     )
10                  Plaintiff,                       )    CORRECTION OF EXHIBIT 2 TO
                                                     )    DEFENDANT’S BRIEF ADDRESSING
11          vs.                                      )    POTENTIAL DETENTION ORDER
                                                     )
12   KENNETH SHANE PATTERSON,                        )    Date: October 14, 2020
                                                     )    Time: 2:00 p.m.
13                  Defendant.                       )    Location: Hon. Stanley A. Boone
                                                     )
14                                                   )

15

16

17          A corrected Exhibit 2 to the defendant’s brief is attached to this pleading. Counsel
18   inadvertently filed a digital version with alterations that occurred when Exhibit 2 was redacted to
19
     comply with the Local Rules. The attached is an accurate version with appropriate redactions.
20
            Defense counsel regrets the inconvenience to the Court, PreTrial Services, and opposing
21
     counsel.
22

23
     Dated: October 8, 2020                                Respectfully submitted,
24
                                                            /s Kevin Rooney
25                                                          KEVIN P. ROONEY
                                                            Attorney for defendant
26                                                          KENNETH S. PATTERSON
27

28                                                    1
